Citation Nr: 0312200	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-10  093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for arthritis of the 
hands.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to September 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Cleveland, Ohio.  The Board previously reviewed the matter in 
October 1997 and remanded a number of issues for further 
evidentiary development, including service connection for 
acquired psychiatric disability; service connection for 
arthritis, left knee; and service connection for arthritis, 
shoulders and hands.  The RO granted service connection in 
all remanded issues except for service connection for 
arthritis of the hands and arthritis of the right shoulder.  
The Board notes that the RO rephrased service connection for 
arthritis, right shoulder as service connection for 
tendonitis of the right shoulder.  It appears that the 
rephrasing was based on the findings of the most recent VA 
examination.  A review of the record indicates that all 
requested development pertaining to the remaining issues has 
been accomplished.  


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  The veteran had no complaints of an injury or complaint 
pertaining to the right shoulder or left hand while serving 
on active duty; no pathology was found and no diagnosis of a 
right shoulder or left hand disorder was made during the 
veteran's active service.

3.  A chronic disability of either the right shoulder or 
bilateral hands was not shown in service.

4.  The evidence submitted in support of the claim for 
service connection for tendonitis of the right shoulder and 
arthritis of the hands does not establish a nexus between 
current arthritis of the right shoulder and tendonitis of the 
right shoulder and arthritis of the hands and service.


CONCLUSIONS OF LAW

1.  A disability of the right shoulder, including arthritis 
and tendonitis, was not incurred or aggravated by service, 
nor can it be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

2.  Arthritis of the hands was not incurred or aggravated by 
service nor can it be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless either Congress 
provided otherwise or Congress has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991)

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
January 2001 rating decision and the January 2001 
Supplemental Statement of the Case the RO provided the 
veteran with the applicable law and regulations and gave 
notice as to the evidence generally needed to substantiate 
his claim.  The Board sent a letter to the veteran dated in 
March 2003 that advised him of what the responsibilities of 
the VA and the veteran are in developing the record.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not identified any additional evidence that has not been 
associated with the record.  Review of the record does not 
suggest the existence of any outstanding Federal government 
record or any other records that could substantiate the 
veteran's claim.  

The veteran was afforded a VA compensation and pension (C&P) 
physical examination in August 1998 and was contacted in 
regard to scheduling a new examination in January 2001.  The 
Report of Contact reflects that the veteran refused to 
report for an additional examination and he contended that 
the 1998 examination should suffice to resolve his claim.  
Consequently, a new examination was not scheduled.  The 
Board notes that "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Failure to report for a scheduled examination may have 
adverse consequences on a claim as the information requested 
on the examination addresses questions of causation and 
symptomatology that are vital in these claims.  38 C.F.R. 
§ 3.655 (2002); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  

Accordingly, with respect to the duty to assist, the Board 
finds that the available evidence of record, which includes 
service medical records, VA medical records, and private 
medical records, is sufficient to dispose of the issues on 
appeal.  Since the RO has also provided all required notice 
and assistance to the veteran, the Board finds that there is 
no prejudice in proceeding with the claim at this time.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGPREC No. 16-92 
(July 24, 1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
make a showing of chronic disease in service, a combination 
of manifestations is required that is sufficient to be 
identified as the disease entity and sufficiently observable 
to establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2002).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease that is diagnosed after discharge, when the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).

Service medical records show that the veteran underwent a 
commissioning physical examination in April 1955, which 
indicated a normal clinical evaluation of the upper 
extremities.  In October 1973, the veteran complained that he 
twisted his wrist while playing basketball.  The examination 
revealed mild tenderness in the ventral-lateral aspect of the 
right wrist.  There was no swelling or limitation of motion.  
The impression was history of injury three weeks ago.  In 
October 1976, the veteran sought treatment for his little 
finger on the right hand.  A splint was applied in ventral 
position.  X-rays were interpreted to show soft tissue 
swelling right 5th proximal interphalangeal joint; no 
fracture was seen.  The veteran underwent a separation 
physical examination in September 1978.  The veteran 
disclosed a medical history of a fracture of the right wrist 
in 1978.  The report also indicated that there was no known 
history of arthritis.  Clinical evaluation of the upper 
extremities was normal.

The veteran underwent a VA C&P physical examination in 
November 1978 shortly after separation of service.  The 
veteran alleged shoulder pain.  Examination of the upper 
extremities indicated range of motions within normal limits.  
There was no significant tenderness or swelling in the 
fingers and no muscle atrophy.  X-rays of the shoulders were 
interpreted to show no significant osseous abnormality or 
soft tissue calcification.

The veteran underwent a VA C&P physical examination in 
November 1980.  The report is negative for any complaints or 
diagnoses pertaining to the right shoulder or the hands.  

Records from M.C. Hospital reflect that the veteran presented 
in January 1986 with complaints of pain and swelling in his 
right hand after playing volleyball.  Physical examination 
showed tenderness at the fifth metacarpal of the right hand.  
X-rays were interpreted to show a slightly displaced fracture 
of the mid shaft of the fifth metacarpal.

H.M., M.D. indicated in a letter dated in February 1995 that 
he treated the veteran for multiple complaints related to his 
arthritis.  Physical examination showed some mild crepitus in 
both glenohumeral joints and restricted range of motion in 
through the shoulders.

The veteran underwent a VA C&P physical examination in April 
1995.  He indicated arthritis in his shoulders.  He had no 
complaints of arthritis in the hands.  He revealed that his 
neck pain radiated down in between the shoulder areas.  The 
diagnoses were negative for arthritis of the shoulders and 
hands.

The veteran underwent a VA C&P physical examination in 
September 1995.  His current complaints included bilateral 
hand pain, stiffness, soreness, and aching, especially on the 
left side of the metacarpal joint.  He also complained of 
bilateral shoulder pain, soreness, aching, and tenderness.  
Following a physical examination, the final diagnosis was 
arthritis of the hands, to be confirmed by X-ray and 
bilateral rotator cuff tendonitis.  X-rays of the right and 
left hands were interpreted to show no significant 
abnormality of the bone, joint, or adjacent soft tissues.  X-
rays of the right and left shoulders were interpreted to show 
no significant abnormality of the bone, joints, or adjacent 
soft tissues.

H.M., M.D. reported in September 1995 that the veteran had 
been in his care since January 1980 and since April 1992 
through the VA in Cleveland.  Dr. M. stated that the veteran 
complained of swelling in through his left hand, particularly 
the fingers, morning stiffness, which required about two 
hours until the swelling resolved and joints loosened up.  
Dr. M. did not offer a diagnosis pertaining to the hands.

H.M., M.D. indicated in a letter dated in December 1996 that 
he treated the veteran for degenerative arthritis in multiple 
major joints, referring specifically to knees, the left 
shoulder, and the cervical and lumbar spines.  Dr. M. did not 
refer to the right shoulder or the hands.

The veteran testified in a personal hearing at the RO in 
December 1996.  His testimony indicated that the veteran's 
degenerative spine and arthritic conditions in his shoulders 
and knees were related.  (Transcript at pp. 24, 26).

The veteran underwent a VA C&P physical examination in August 
1998.  The examining physician noted initially that he had 
reviewed the claims file.  The veteran indicated that his 
many-year history of shoulder pain was getting worse.  The 
pain is described as "more of a bursitis/tendonitis type 
pain from a lot of use and overuse."  He also described 
bilateral hand pain.  He denied specific injury or actual 
trauma to the hand.  He referred to a wrist injury in 
service.  X-rays of the shoulders were interpreted to show a 
suggestion of early minimal degenerative change of the 
acromioclavicular and shoulder joints of both shoulders.  X-
rays of the hands were interpreted to show minimal 
degenerative arthritic changes of some of the interphalangeal 
joints of both hands.  The pertinent diagnoses included 
bilateral shoulder tendonitis and bilateral wrist strain.  

The examiner concluded that it was difficult to determine the 
etiology of all of the veteran's problems.  The examiner 
indicated that the etiology of the veteran's shoulder pain 
did "appear by the record to start in the service."  With 
regard to bilateral wrist and hand strain, the examiner could 
not determine the etiology.

L.G.K., M.D. reported in February 1999 that he saw the 
veteran in January 1999 for problems relating to the cervical 
spine, upper back, and left shoulder.  The report was 
negative for any mention o the right shoulder and hands.

II.  Analysis

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A review of the record indicates that the veteran does have a 
current diagnosis of arthritis, bilateral hands, but it 
further shows that the veteran had no known history or 
diagnosis of arthritis in service or within the presumptive 
period following service.  Examination of post-service 
records fails to show a diagnosis of arthritis of the hands 
until many years after service.  When the veteran was 
examined in November 1978, two months after his separation 
from service, he voiced no complaints about his hands and 
there was no diagnosis of an arthritic disability at that 
time.  When the veteran was examined again approximately two 
years after the initial VA examination, he voiced no 
complaints pertaining to his hands.  It was not until April 
1995 that he was ever diagnosed with arthritis of the hands.  
The VA examiner in 1998 indicated an opinion that the 
etiology of the veteran's hand disorder(s) could not be 
determined.  While the Board acknowledges the veteran's 
assertion that his arthritis of the hands began in service, 
the Board cannot consider his opinion as competent evidence.  
The Court has held that medically untrained laypersons are 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and such an opinion 
is entitled to no weight.  See, e.g., Livesay v. Principi, 15 
Vet. App. 165, 174 (2001); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  In light of the absence of a diagnosis of 
arthritis within one year of service and the lack of medical 
evidence to support a nexus between the veteran's current 
diagnosis and service, the Board must conclude that service 
connection for arthritis, bilateral hands, is not warranted.  
Reasonable doubt would not assist the veteran in this matter, 
as the preponderance of the evidence is against his claim.

Review of the record reveals similar difficulties with the 
issue of service connection for tendonitis of the right 
shoulder.  The Board notes that although the medical evidence 
supports a current diagnosis of tendonitis and arthritis of 
the right shoulder, the service medical records are 
completely devoid of any complaint or diagnosis pertaining to 
the right shoulder.  Clinical evaluation of the upper 
extremities was deemed normal on his separation physical and 
nothing was found two months after separation when he was 
examined by the VA.  He voiced no complaints pertaining to 
the right shoulder when he was examined by the VA in November 
1980.  Although the veteran's private physician indicates 
that he had been treating the veteran since 1980, he does not 
indicate when he first diagnosed arthritis of the right 
shoulder.  The first diagnosis of record occurred in 1995, 
close to two decades after service.  

The Board notes that the August 1998 VA examiner does not 
offer an opinion as to the etiology of tendonitis of the 
right shoulder and he does not address the etiology of 
arthritis of the right shoulder, as interpreted on X-rays.  
He merely observes, "The etiology of the shoulder pain did 
appear by the record to start in the service."  The Board 
notes that it is unclear whether the reference is to the left 
or the right shoulder, or both shoulders.  However, in 
conjunction with the Board's own review of the record, the 
Board interprets the statement to refer to the left shoulder 
only.  In this regard, the Board reiterates that service 
medical records contain no entries pertaining to the right 
shoulder, but there are a number of references to left 
shoulder pain, occurring in August 1970 and June 1978, and 
also during the separation physical examination.  
Alternatively, the Board finds that any other interpretation 
of the VA physician's statement would not be credible or of 
great probative value.  See Goodsell v. Brown, 5 Vet. App. 
36, 42 (1993) (Board must evaluate the credibility and 
probative value of physicians' statements).  In light of the 
lack of in-service complaints pertaining to the right 
shoulder, the absence of a diagnosis of arthritis within the 
presumptive period, and the lack of credible evidence that 
establishes a link between the veteran's current diagnoses of 
arthritis and tendonitis and his service, the Board finds 
that service connection has not been established.  The 
preponderance of credible evidence is against the claim; 
therefore, reasonable doubt is not for application. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 
3.307, 3.309.


ORDER

Service connection for a right shoulder disability is denied.

Service connection for arthritis of the hands is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

